Case 1:15-cr-O0866-WHP Document 61 Filed 09/17/20 Page 1 of 2

LAW OFFICE OF

STEPHANIE M. CARVLIN, ESQ.
140 Broadway, Suite 4610
New York, New York 10005

STEPHANIE M. CARVLIN, ESQ. TELEPHONE: 212-748-1636
FAX: 212-858-7750

E-MAIL: CARVLIN@HOTMAIL.COM

September 17, 2020

Honorable William H. Pauley
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10017

Re: United States v. Roger Thomas Clark
15-cr-866 (WHP)

Dear Judge Pauley:

| write to ask the Court to set a sentencing date for Mr. Clark. As the Court knows, | have
requested that Mr. Clark’s sentencing be delayed in light of the limitations the COVID-19
pandemic has imposed on my ability to communicate effectively with Mr. Clark and his ability to
participate fully in preparing a sentencing submission. Attorney-client visits have now resumed
at the MDC. Equally important, Mr. Clark’s unit, which was on total lock down following an
incidents of violence at the facility is now back on “modified lockdown,” which permits Mr. Clark
to be out of his cell and thereby access legal-research materials for three hours a day. After
consulting with the government | propose the following schedule: Mr. Clark’s sentencing
submission would be due on November 6, 2020. The government would respond by November
16. Any defense reply would be filed on or before November 20, 2020. Sentencing would follow
at the Court’s convenience.

| believe this amount of time is appropriate for several reasons. First, the MDC has been
on modified lockdown since March 2020. This has limited inmates’ time out of their cells to three-
hours a day. Mr. Clark advised me that during that window inmates have to line up for and eat
their meals, do laundry, take showers (there is always a line), and communicate with family. The
remaining time is minimal. Following an incident at the facility on June 28, 2020, Mr. Clark’s unit
was locked down and searched for contraband by a special Bureau of Prisons squad. The unit has
been on an off lockdown since. During the June 28 search, the bulk of Mr. Clark’s legal materials,
including documents he intends to use in helping me preparing his sentencing submission, was
thrown away. | have replaced that material in the interim, but during the search, Mr. Clark’s
Case 1:15-cr-O0866-WHP Document 61 Filed 09/17/20 Page 2 of 2

reading glasses were crushed. He was not given a medical appointment, which resulted in his
being issued a new pair of glasses, until August 7.

Additionally, | will need time to meet with Mr. Clark, review what he has prepared and
incorporate it into my own sentencing submission. This will be time-consuming.

For all of the reasons stated above, | ask that the Court adopt the schedule the parties
propose.
Respectfully submitted,
/s/
Stephanie Carvlin

cc: AUSA Michael Neff
AUSA Vladislav Vainsberg (via ECF)
